‘Case 1:17-cv-00052-IMK-MJA Document 116-2 Filed 07/08/19 Page 1of8 PagelD #: 1312

WEST VIRGINIA STATE POLICE
MORGANTOWN DETACHMENT
3453 MONONGAHELA BLVD
MORGANTOWN, WV 26505
PHONE: 304-285-3200

 

 

Incident number: 1210-43774

Subject of investigation: Harassment / Harassing communications by cell phones
and electronic communication devices

 

On Monday, September 02, 2013, at approximately 0800 hours, Corporal R. M. Gaskins,
herein referred to as the undersigned officer, was assigned an investigation of harassment
between Ellen Ballock, herein referred to as the victim, and her estranged husband, Scott
Ballock, herein referred to as the accused. On Thursday, August 22, 2013, Sergeant M.
A. Kief forwarded an e-mail to Captain J. H. Merrill regarding the complaint the victim
had filed against the accused for harassment causing emotional distress. Sergeant M. A.
Kief had spoken with Mathew Stout, from Sal Sellaro Culpepper Legal Group, who had a
DVD containing e-mail messages and text messages which are alleged to be harassing in
nature, Sergeant M. A. Kief requested a criminal investigation be initiated and the case to
be assigned to the undersigned officer (see attached Troop | Memoranduro and e-mail

composed by Sergeant M, A. Kief).

Sergeant M. A. Kief provided the undersigned officer with a Magnavox DVD-R on
Wednesday, August 28, 2013, at approximately 1430 hours. The Magnavox DVD-R
contained the e-mails and text messages forwarded to the victim by the suspect. The
victim had given consent for Matthew Stout to provide Sergeant M. A. Kief with the
Magnavox DVD-R (see attached Magnavox DVD-R). Sergeant M. A. Kief advised the
victim was under such emotional distress, she reached out to her attorney for assistance.
The attorney of said victim informed the accused by mail, he was to refrain from
contacting the victim. Sergeant M. A. Kief provided the undersigned officer with a copy
of the letter. The letter dated May 03, 2013, and issued to the accused, in part read’ as
follows: “My client has informed me that you continue to send her harassing and
threatening text messages and emails, Please be informed that you are to send to our
office-and not Mrs. Ballock-—all inquiries and/or communications not directly necessary
for the care of your children. Any communications sent to Mrs. Ballock that we view as
further harassment will be used in Court to substantiate her allegations of your continuing
intentional infliction of emotional distress” (see attached letter),

 
 

‘Case 1:17-cv-00052-IMK-MJA Document 116-2 Filed 07/08/19 Page 2 of 8 PagelD #: 1313

9 9

Page 2

On Tuesday, September 03, 2013, at approximately 0453 hours, the victim forwarded an
e-mail to Sergeant M. A. Kief regarding an e-mail the accused had sent the victim, to her
e-mail account “ellenballock@yahoo.com, using his e-mail account
scottballock@yahoo.com, dated May 15, 2013. In part the e-mail from
“scottballock@ yahoo.com read as follows: “I will not go through your attorneys for
anything. Bver. As long as you have custody of Summer, I will make my requests directly
to you. That is my privilege” (see attached). The e-mails continued even after the
Attomney’s letter was forwarded to the accused dated May 03, 2013. On May 29, 2013, at
approximately 0443 hours, the victim sent an e-mail to her attorney's office stating her
need to file harassment charges against the accused. The victim advised the accused’s
“constant threats, insults, and other abusive tactics are intolerable” (see attached).

Upon review of the Magnavox DVD-R there were two (2) files July 2013-September
2012 and September 2012-February 2013. One of the files contained 1,495 items and the
second file contained 1,843 items. Within these items were e-mails, text messages, and.
photographs. A substantial number of e-mails sent to the victim came from
scottballock@ yahoo.com. E-mails were also sent to the victim from the accused’s
government e-mail account Scott.Ballock@ic.fbi.gov. A substantial amount of the e-
mails appeared to be pressuring the victim to return to the accused. The victim and
accused are married but are in the process of a divorce. The victim and accused have two
(2) children together. The son, Tommy Ballock resides with the accused, and daughter,
Summer Ballock resides with the victim. The victim and suspect are involved in a child

custody dispute.

The accused appears to show an obsessive behavior in wanting the victim back. Many e-
mails are referenced to Kenny Ice who is the boyfriend of the victim. Due to the quantity
of e-mails, the undersigned officer printed out various e-mails from the Magnavox DVD-
R and e-mails the victim forwarded to Sergeant M. A. Kief to show examples of the kind
of e-mails the victim received. Various e-mails allegedly sent to the victim from the
accused, dated November 12, 2012, and Febmary 21, 2013, from
scottballock@ yahoo.com and scott.ballock@ic.fbi.gov, show up close pictures of the
accused crying (see attached). An e-mail dated October 11, 2012, from
scottballock@ yahoo.com to the victim, with the subject “We broke our vows”, read as
follows: “And life will never be the same without you by my side.” Attached to the e-
mail was the accused standing alone at a church altar (see attached). An e-mail dated
November 07, 2012, from scottballock@yahoo.com to ellenballock@ yahoo.com, read as
follows: “You directed me to send all correspondence to you about the divorce via email.
That is what I have done. My correspondence has been polite and respectful, Calling it
‘harassing’ does not make it so. I am simply providing you with information and
recommendations for the divorce process and the benefit of the children”. The victim had
written the accused an e-mail on same date and read as follows: “Scott, I have asked you
many times to leave me alone. This is my last request. Please refrain from sending
harassing emails and texts, as well as any other means of communication (see attached).

 
 

‘Case 1:17-cv-00052-IMK-MJA Document 116-2 Filed 07/08/19 Page 3 of 8 PagelD #: 1314

> 9

Page 3

The accused is alleged to have e-mailed the victim poems that he composed. In an e-mail
dated November 22, 2012, the accused allegedly e-mailed the victim a poem and excerpts
from the poem read as follows: “Standing next beside me Beck Chapel, Too Much Light
Laguna, Nissokone A dragon-slaying knight”. Another excerpt from the poem read as
follows: “We promised to the death I promise yet again This time you can believe You

_ don’t know where [ve been” (see attached). The accused is alleged to have sent the
victim an e-mail dated October 22, 2012, and read as follows: “I can’t wait to put this on
your finger, to let the whole world know your mine again. To invite our friends to
Bloomington, to listen to my vows and hear the commitment and passion in my voice. To
watch our children dance and swirl and to the music at our reception at Mother Bears”. A
photograph of an engagement ring was attached to the e-mail (see attached).

The victim has received various e-mails from anonymous sources post-dated after the
letter from the victim’s attorney’s office. One e-mail in particular from
westcoasttwiges@yahoo.com to the victim’s e-mail account and Kenny Ice’s e-mail
account davedew 13 @gmail.com dated July 21, 2013, in part read as follows: “She needs
serious help. She wiil not be able to become a nurse when the licensing board hears about
her problems with sex and violence and abusing prescription drugs. She would be
dangerous in a hospital setting and a liability. She loves watching porn of women fucking
horses. It was her fantasy to get fucked by a horse and I think it’s why she would go off
on her own when we were camping. She wrote this to Sean one,night about a horse at our
family camp: ‘The horse was white with a long, black dick. He was.grazing in the fenced
pasture when I came upon him. His dick hung low-it was huge — and:as he heard my ~
steps he retracted it until nothing more could be seen. He barely let his owner near him so
getting close wasn’t an option. Still, he was a magnificent creature’ (see attached). The

name associated with westcoasttwiggs @ yahoo.com showed up as “Brett Twiggs”.

There are at least two (2) e-mails sent to the victim from westcoasttwiggs@ yahoo.com
that would appear to be an e-mail account maintained by the accused, An e-mail dated
November 09, 2012, read as follows: “Hi mom its me Tommy. Dad is asleep but I am
staying up if you can come over and i will wake him up. I wish you would have spent the
night with me and dad like we used to be all together, I miss the family and want it back
please. or I want to never go home with you just send Ruff to us. well good night if you
are in bed all ready.” The e-mail ended with “From, TOMMY:( Tommy is the name of
the victim and accused's son. The second e-mail dated May 12, 2013, read as follows:
“It’s fascinating to see what Tommy takes pictures of. He took tons of pictures at the zoo
and snapped photos of cooi places in Alexandria” (see attached e-mails).

On’ Friday, September 06, 2013, at approximately 1258 hours, the victim arrived at the
Morgantown Detachment and spoke with Sergeant M. A. Kief and the undersigned

officer in reference to this investigation.

 
‘Case 1:17-cv-00052-IMK-MJA Document 116-2 Filed 07/08/19 Page 4of 8 PagelD #: 1315

? 9

Page 4

The victim was receiving e-mails in an e-mail account: ashleeleeson@ gmail.com. The
Victim went on to explain that “ashleeleeson” was a pseudonym that she and the accused
created and posted on Craigslist. The accused would “hook up” other men with the victim
that responded to the Craigslist add. The victim advised the reason the accused wanted
her to come back into his life was so she could fulfill his fantasy. The victim advised she
would have sex with men while being recorded. The victim advised the accused would
record men having sex with her and he would “get off” on watching the videos. The
victim advised if the camera would not function properly or the battery was going low the
accused would “hyperventilate.” The victim advised she was “brainwashed” into that
lifestyle. The victim advised the accused had a file on every male subject that responded
to the Craigslist add including full name and e-mail addresses. The victim also accused
him of taking on other personalities and sending her e-mails pretending to be the subjects

met on Craigslist.

The victim advised the accused would utilize his IPad and government issued cellular
phone to send her e-mail and text messages. The victim advised she did not know where
the sex tapes were currently located, but assumed the accused had copies of the videos on
his Pad, and DVD’s and were possibly in his possession where he was living.

The victim went on to explain the e-mail address westcoasttwiggs@ yahoo.com. The
victim advised the accused had a co-worker by the name of Brett Twiggs. The accused
would make fun of Brett Twiggs and Brett Twiggs had an e-mail account:

“eastcoasttwiggs”.

, The victim advised the e-mails making reference to sexual acts with animals were
excerpts of her and the accused's erotic fictional writing. The victim advised the accused
would send her a series of questions and she would respond to the questions, The accused

“got off” on the erotic fictional writing.

The victim advised the accused would send her e-mails on significant dates including
when her father passed away. The victim has received various e-mails from the accused’s
father Tom Ballock. The victim advised Tom Ballock would post photographs and
listings about her on websites he created including: ellenbaliock.com. The victim advised
Monongalia County Judge Minor ordered Tom Ballock to remove the websites. Included —
in the Magnavox DVD-R provided by Matthew Stout includes e-mails sent to the victim

from Tom Ballock.

The undersigned officer showed the victim the e-mail from “westcoasttwiggs” dated
November 09, 2012, from ‘Tommy.” The victim began to cry while reading over the e-
mail and advised the style of writing belonged to her son Tommy Ballock.

 
 

-Gase 1:17-cv-00052-IMK-MJA Document 116-2 Filed 07/08/19 Page 5 of 8 PagelD #: 1316

> 9

Page 5

The undersigned officer asked the victim the meaning of the e-mail of the accused
standing alone at a church altar. The victim advised that is the chapel (Beck Chapel)
where they got married at in Indiana. The victim advised she was disturbed by the e-mail.

On Wednesday, September 11, 2013, at approximately 1330 hours, the undersigned
officer met with Monongalia County Assistant Prosecutor Cindy Scott regarding the
investigation. Cindy Scott reviewed various e-mails on the Magnavox DVD-R and e-
mails the victim forwarded to Sergeant M. A. Kief. Cindy Scott advised the undersigned
officer to charge the accused with two (2) charges of Stalking in violation of West
Virginia Criminal Code 61-2-9a(b) and Harassing and harassing communications by cell
phones and electronic communication devices in violation of West Virginia Criminal!

Code 61-3C-14a(a)(2).

On Thursday, September 12, 2013, at approximately 1130 hours, the undersigned officer

arrived at the Monongalia County Magistrate Court and presented Magistrate Sandy

Holepit with two (2) Criminal Complaints. Magistrate Sandy Holepit signed the Criminal

Complaints and issued two (2) Arrest Warrants against the accused for the
. aforementioned charges.

At approximately 1815 hours, Sergeant M. A. Kief scheduled an interview with the
victim at the Morgantown Detachment. The victim discussed her background with the
accused, The victim advised she gave her attorney Matthew Stout permission to supply
Sergeant M. A. Kief with the Magnavox DVD-R containing the e-mails, text messages,
and photographs. The victim advised the e-mails were causing her emotional distress and
made reference to the e-mail of the accused standing alone at the church altar. Sergeant
M. A. Kief recorded the interview but due to technical difficulties did not record.

On Friday, September 13, 2013, at approximately 1340 hours, Sergeant M. A. Kief
served the two (2) Arrest Warrants on the accused at the Monongalia County Magistrate
Court. The victim and accused had a scheduled child custody hearing on that date. Due to
officer safety reasons the Arrest Warrants were served at the Monongalia County
Magistrate Court. The accused is a federal law enforcement officer and carries an issued

firearm.

Monongalia County Magistrate Sandy Holepit arraigned the accused and was released on
a $5,000.00 Personal Recognizance Bond.

On Saturday, September 14, 2013, at approximately 0930 hours, undersigned officer
further reviewed the Magnavox DVD-R and observed multiple e-mails dated April 25

and April 26, 2013.
)

 
 

-Gase 1:17-cv-00052-IMK-MJA Document 116-2 Filed 07/08/19 Page 6 of 8 PagelD #: 1317

9 3

Page 6

The victim sent an e-mail on April 26, 2013, to her attorney Matthew Stout which read as
follows: “I consider Scott’s actions harassment at this point. Please help me put a stop to
his incessant emails where he’s sending me excerpts taken from the Ashlee Leeson
account and a2lab (aalab.training) account. I have chosen to stop living a toxic marriage
filled with physical, psychological, and sexual abuse. When Scott walked out Sept 14° 1
didn’t Jet him come back home as I had in the past. I am seeking peace in my Sife from

my abusive husband, I ask again for your help in stopping Scott's contact with me over
this matter and any other matter unless it is of an emergent nature or deals strictly with
decision-making with the children” (see attached).

At approximately 1200 hours, Sergeant M. A. Kief called the victim from the
Morgantown Detachment to follow up with the e-mail the victim sent to Matthew Stout.
The victim was asked about physical abuse. as mentioned in the e-mail. The victim
advised around November 2011 while they were living in Indianapolis Indiana she and
the accused got into an argument and the accused pushed her down and she fell onto the
ground and hurt her knee. The victim advised her children were present when this

argument occurred..

The victim advised during Christmas 2011 she and the accused were in the kitchen and
the accused started screaming in her ear. The victim advised Tommy Ballock threw fruit

at his dad for him to stop.

The victim advised in 2005 while they were in Indianapolis Indiana the accused retrieved
his Glock handgun and put it inside his mouth threatening suicide, The accused told her a
person that is suicidal is the most dangerous.

The victim advised the accused unloaded his Glock handgun and placed it inside her
vagina, The victim described the sight being “pointy” and it caused her to bleed. The
victim advised this incident occurred sometime between 2007 and 2008.

The victim advised she confronted the accused about an affair he had and the accused
became upset. The victim advised the accused put her in a headlock and asked her if she
was “ready to die’. The victim started crying when talking about the aforementioned

events.

Prior to the victim being contacted the undersigned officer located two (2) e-mails dated
April 25, 2013 and April 26, 2013, sent to the victim from scottballock@ yahoo.com.
Attached to both e-mails were images of an e-mail containing conversations between
“Ashice Leeson’’ and “Chris Elliss*. The conversations appeared to show where the
victim was having a relationship with “Chris Elliss”. The conversations occurred in 2012.

 
 

*Case 1:17-cv-00052-IMK-MJA Document 116-2 Filed 07/08/19 Page 7 of 8 PagelD #: 1318

Page 7

Sergeant M. A: Kief asked the victim who “Chris Elliss’ was. The victim advised “Chris
Elliss” was a pseudonym for Scott Kirby. The victim advised Scott Kirby is one of the
individuals the accused set her up with through Craigslist. The victim advised Scott Kirby
robbed the Red Roof Inn in Fairmont, West Virginia and rode off on a bicycle.

Sergeant M. A. Kief asked the victim regarding e-mails prepared by Sue Lucas dated
October 10, 2012, and December 05, 2012. The victim went on to explain Sue Lucas is 2
Special Agent with the Federal Bureau of Investigation assigned to the Ann Arbor,
Michigan field office. The accused is a Supervisory Special Agent with the Federal
Bureau of Investigation assigned to the Criminal Justice Information Services (CJIS) in
Harrison County, West Virginia. The victim advised a lot of the accused’s friends used to
be her friends. The victim alleged that her boyfriend Kenny Ice took her cellular phone
and handed it over to the accused. The victim alleged the accused sent her a text message
that Sue Lucas spent over forty (40) hours going through her phone. The victim advised
she would forward a copy of that conversation.

The victim ended the conversation regarding the accused “cutting himself”. The victim
went on to explain the accused would cut his toe nails short to the point where they
would bleed and would make the comment “Tt was a relief”.

On Monday, September 15, 2013,-at approximately 1000 hours, the undersigned officer
called the victim from the Morgantown Detachment. The undersigned officer explained
the DVD did not contain the interview between her and Sergeant Kief. The undersigned
officer requested the victim to prepare a written statement. The victim advised she would
prepare the statement and drop it off at the Morgantown Detachment on this date.

On Tuesday, September 17, 2013, at approximately 0630 hours, the undersigned officer
received the written statement prepared by the victim. The victim had dropped off the
statement on September 16, 2013, at approximately 1500 hours (see attached).

On Monday, September 16, 2013, at approximately 1108 hours, the undersigned officer
received an e-mail from the victim containing the alleged text conversation between her
and the accused. On June 26, 2013, at 0859 hours, the accused is alleged to have texted
the victim: “Sue spent over forty hours culling through your words and videos,
Horrifying. Unconscionable the things you have done” (see attached),

At approximately 1202 hours, the undersigned officer received an e-mail from the victim
containing an alleged text conversation between her and the accused. The victim alleged
the accused made a threat using his government issued cellular phone (734-604-9596):

 
 

 

*@ase 1:17-cv-00052-IMK-MJA Document 116-2 Filed 07/08/19 Page 8 of 8 PagelD #: 1319

rye a

Page 8

“It’s only going to get worse, much worse. You have no idea how bad it can get. I can’t
believe you chose kinny over trying to save us and them”. Multiple texts are being
received by the victim and it appears the accused is pleading with the victim for them to

work out their relationship (see attached).

Refer to the Magnavox DVD-R to read additional e-mails and text messages to better
understand the history of the messages allegedly prepared by the suspect to the victim.

This investigation is an initial and complete, cleared by arrest.

C, Q 2.407) ) 1
Corporal R. M. Gaskins
Troop i, District 2, Morgantown

 
